UNPUBLISHED

                      UNITED STATES COURT OF APPEALS
                          FOR THE FOURTH CIRCUIT


                                  No. 14-7000


KEVIN FAUNTLEROY,

                    Plaintiff – Appellant,

          v.

TED HULL, Superintendent of NNRJ; LYNN SUDDUTH, now known
as Lynn Marie Resler, Ms., Captian/Head of Medical; CAROLYN
NEAL, Ms., LP/RN Head Nurse of Medical,

                    Defendants – Appellees,

          and

DEPARTMENT     OF    CORRECTIONS;   KEN   CUCCINELLI,      VA   Attorney
General,

                    Defendants.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond.     John A. Gibney, Jr.,
District Judge. (3:11-cv-00858-JAG)


Submitted:   November 18, 2014                  Decided:   November 24, 2014


Before WILKINSON, MOTZ, and AGEE, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Kevin Fauntleroy, Appellant Pro Se. Grant Edward                  Kronenberg,
MORRIS & MORRIS, Richmond, Virginia, for Appellees.
Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

            Kevin   Fauntleroy       appeals    the   district     court’s    order

denying relief on his 42 U.S.C. § 1983 (2012) complaint.                         We

have     reviewed   the     record      and    find    no   reversible       error.

Accordingly, we affirm for the reasons stated by the district

court.      Fauntleroy     v.   Hull,    No.    3:11-cv-00858-JAG       (E.D.   Va.

June 9, 2014).      We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before    this   court    and   argument      would   not   aid   the   decisional

process.



                                                                          AFFIRMED




                                         3